— In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of respondent Board of Cooperative Educational Services, which reclassified the petitioners’ employment status, and to compel their reinstatement to educational or pedagogical positions, petitioners appeal from a judgment of the Supreme Court, Suffolk County (Orgera, J.), entered *871July 24, 1981, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. No opinion. Our determination is without prejudice to any rights which petitioners may acquire as a result of their proceeding commenced in the Supreme Court, Albany County (Matter ofLeizer v Ambach, 91 AD2d 1117). Damiani, J. P., Gibbons, Thompson and Boyers, JJ., concur.